                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARY ANN (SHAW) NAWROCKI,,

        Plaintiff,
                                                  Case No. 18-cv-50-jdp
   v.

TARGET CORPORATION-STORES,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        /s/                                             01/08/2020
        Peter Oppeneer, Clerk of Court                     Date
